DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims (1-3, 5-11, 13-19) are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to 7,460,150 & 2016/0283860, applicant states “claim 1 is amended to recite the scene compositions comprising images of objects and participants performing actions, the actions comprising looking at an object, standing, and/or being in an arrangement. While Pycock teaches characteristics including audio and video characteristics, key words, facial expressions, voice inflections, movement, turn-taking generally, Pycock does not disclose scene compositions of images of objects and participants performing actions. Pycock, [0027]. Pycock further does not teach the specific distinguishing elements of actions of looking at an object, standing, and being in an arrangement. Pycock, [0015-0016, 0027-0028, 0042-0043, and 0055]. Therefore, Pycock does not disclose the distinguishing elements.  Coughlan teaches determining a location of a current speaker from the gaze of other participants but does not teach the distinguishing elements. Coughlan, 2:15-21, 6:2-11.  Applicants therefore submit that the combination of Coughlan and Pycock does not teach the distinguishing elements “...the scene compositions comprising images of objects and participants performing actions, the actions comprising looking at an object, standing, and/or being in an arrangement...” recited for claim 1, that claim 1 is allowable, and that independent claims 9 and 17 are allowable for the same reasons. Applicants further submit that claims depending from the independent claims are also allowable as depending from allowable claims”. (See applicant’s remarks dated 7/7/21.)
With respect to 2020/0169693 A1, applicant states “Amended Claim 1 of the Application recites “. . . the point-of-interest is a portion of the video image and is determined using a neural network trained on a training data set comprising scene compositions and classifications, the scene compositions comprising images of objects and participants performing actions, the action comprising looking at an object, standing, and/or being in an arrangement, and the classification classifying the objects and/or actions; and display the point-of-interest from the video image on the display.”  Silviera et al. (US 2020/0169693) fails to teach each element of the amendment of Claim 1.  Silviera teaches a method of using neural networks to estimate the eye gaze angle of a remote meeting viewer.  Silviera at abstract, Figs. 1, 2, 4, 8, ¶¶ 12, 15, 19, 20, 26, 28, 39.  Silviera uses the neural network to estimate where on a computer monitor screen the viewer is looking in order to provide feedback to the remote meeting presenter about which areas of the presentation were viewed the most/longest.  Id. at Fig. 4, ¶¶ 26-29.  Silviera teaches using the position of facial features of the viewer in neural networks to estimate gaze angle.  Id. at Fig. 1, 2, ¶¶ 12, 15, 19, 20.  In contrast, amended Claim 1 teaches using “scene compositions and classifications,” the scene compositions including both “objects” and participants performing actions such as “looking at an object, standing, and/or being in an arrangement.” Silviera does not use actions such as standing and/or participants being in an arrangement because these actions are beyond the scope of what Silviera teaches. See generally id.  Moreover, Silviera does not teach using non-human objects (e.g., a whiteboard) to determine a point-of-interest.  Id.  Additionally, the “region of interest” that Silviera teaches is entirely different from the point-of-interest of amended Claim 1. The point-of-interest of amended Claim 1 is determined by “objects [or] participants performing actions.” The region of interest of Silviera is determined by estimating the gaze angle of a remote meeting viewer. In other words, while the point-of-interest of amended Claim 1 is determined by the video image of a remote meeting presenter, the region of interest of Silviera is determined by the video image of a remote meeting non-presenter. In fact, Silviera teaches away from amended Claim 1 by (See supplemental remarks dated 8/4/21.)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON FLORES whose telephone number is (571)270-1201.  The examiner can normally be reached on M-F 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-8143.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/LEON FLORES/Primary Examiner, Art Unit 2661                                                                                                                                                                                                        August 4, 2021